Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhang et al (US 2016/0193679 A1 as previously recited).
With respect to claim 1, Zhang et al teaches of a welding torch 102 (Para. 0010; Figures 3A-3C) comprising: a sensor unit 306 that detects travel direction information of the welding torch 102 (Para. 0010 and 0025; Figures 3A-3C) and posture information of the welding torch 102 (Para. 0015-0016; Figures 3A-3C); a welding information obtaining unit 324 that obtains welding information corresponding to the travel direction information (Para. 0010, 0016 and 0025) and the posture information (Para. 0015-0016) detected by the sensor unit 306 (Para. 0015-0016; Para. 3C); and a communication unit 326, 336 that transmits the welding information obtained by the welding information obtaining unit 324 to a welding power supply that supplies electric power to the welding torch 102 (Para. 0016; Figure 3C); the welding information obtaining unit 324 is configured to compute a torch angle based on the travel direction information and the 

With respect to claim 2, Zhang et al teaches that the sensor unit 306 detects a velocity vector of an extremity of the welding torch 102 as the travel direction information (Para. 0020, 0022) and detects a posture vector of an axial direction of the extremity of the welding torch 102 as the posture information (Para. 0017-0018; Figures 1-3B ).  

With respect to claim 4, Zhang et al teaches that the welding information obtaining unit 324, determines which of a plurality of ranges the torch angle belongs to and obtains the welding information based on a value associated with the range to which the torch angle belongs (Para. 0015, 0065-0066, 0076; Figures 7-10).  

With respect to claim 5, Zhang et al teaches of a welding torch 102 as set forth in claim 1; and the welding power supply (Para. 0016; Figure 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0193679 A1 as previously recited) in view of Mehn (US 2011/0220619 A1 as newly recited).
With respect to claim 1, Zhang et al teaches of a welding torch 102 (Para. 0010; Figures 3A-3C) comprising: a sensor unit 306 that detects travel direction information of the welding torch 102 (Para. 0010 and 0025; Figures 3A-3C) and posture information of the welding torch 102 (Para. 0015; Figures 3A-3C); a welding information obtaining unit 324 that obtains welding information corresponding to the travel direction information (Para. 0010 and 0025) and the posture information (Para. 0015) detected by the sensor unit 306 (Para. 0015; Para. 3C); and a communication unit 326, 336 that transmits the welding information obtained by the welding information obtaining unit 324 to a welding power supply that supplies electric power to the welding torch 102 (Para. 0016; Figure 3C), the welding information obtaining unit 324 is configured to compute a torch angle based on the travel direction information and the posture information (Para.  0015-0016) and is configured to change (Para. 0065-0066 and 0075-0077; Figures 1-3b). 
However, Zhang et al does not explicitly teach that the welding information obtaining unit is configured to compute a torch angle based on the travel direction information and the posture information and is configured to change, based on a welding current set value or a welding voltage set value, the changed welding current set value or the changed welding voltage set value corresponding to the computed torch angle. 
However, in the same field of endeavor of welding system, Mehn teaches that it is known in the art that the welding information obtaining unit is configured to 
Based on the teachings of Mehn, it is well known in the field of endeavor of the welding systems to selectively transition control of the welding system between a first set of operational parameters and a second set of operational parameters based on changes in the received feedback during a welding operation. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the welding information obtaining unit as taught by Zhang et al to incorporate the welding information obtaining unit as taught by Mehn, thereby providing selective transition control of the welding system between a first set of operational parameters and a second set of operational parameters based on changes in the received feedback during a welding operation.  

Response to Arguments
Applicant's arguments filed on November 08, 2021, have been fully considered but they are not persuasive. 
Applicant argues: “Zhang and Hsu, individually and in any combination thereof, do not teach or suggest a welding information obtaining unit that is configured to change, based on the computed torch angle, a welding current set value or a welding voltage set value, the changed welding current set value or the changed welding  Zhang and Hsu are completely silent about changing a welding voltage set value or a welding current set value based on a computed torch angle. For at least these reasons, claim 1 is patentable over Zhang and Hsu, individually and in combination. Claims 2 and 4-5 depend from claim 1 and are patentable therewith for that reason alone and need not be separately distinguished at this time” as disclosed on page 3 of remarks. 
Examiner’s response: The examiner respectfully disagrees with applicant’s interpretation. Applicant’s amendment recites “a welding information obtaining unit that is configured to change, based on the computed torch angle OR a welding current set value OR a welding voltage set value”. Since applicant’s amendment recites that the change to the welding information obtaining unit’s computation is based on the computed torch angle, it is examiner’s interpretation that Zhang et al teaches that the positioning of the welding torch causes the changes to the torch angle which is computed by the welding information obtaining unit (Para. 0015-0017 and 0065, Figures 1-3C). Therefore with the option to base the welding information obtaining unit computation on a torch angle, the examiner maintains the previous 35 USC 102 rejection of claim 1 as anticipated by Zhang et al. 
Furthermore applicant’s amendment can also be interpreted such that the change to the welding information obtaining unit’s computation is based on the computed welding current set value or welding voltage set value, wherein the changed welding current set value or the changed welding voltage set value corresponding to the computed torch angle. After further search and consideration the examiner has found that Mehn teaches all of the newly amended claim language of claim 1. Therefore Mehn . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karakas (US 2007/0187378 A1) and Beeson et al (US 2016/0207134 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        December 13, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761